Opinion by
Harris, C. J.
As this case is presented to me, it seems to me to have an *15ingredient which, makes it differ essentially from the case of the owners of “ the Waihee Plantation vs. Kalapu.” In that case the contract was in the ordinary form, but in this case the contract has an extraordinary clause put into it, to the effect that the defendant “in case of the transfer of the Waiohinu Plantation” will work for the persons to whom such plantation shall be conveyed. That is to say that the defendant voluntarily contracted with the plaintiff that he would work not only for him, the plaintiff, but in case the plantation should be sold, he would work for whomsoever should become the purchaser. Now it seems to me that this contract of the defendant’s became an essential part of the consideration between Messrs. Nott & Co., and Mr. Hutchinson. The defendant voluntarily entered into the contract, not illegal in itself, and cannot complain that he is required to keep that contract. Mr. Hutchinson has entered into-his bargain with Messrs. Nott &' Co., in view of the defendant’s contract to labor, and has a right to call upon Messrs. Nott & Co. to enforce their contract with the defendant, and does so call upon them, and would be entitled to damages against them, if they did not make every effort to enforce the contract.
In this view of the case, the defendant would, if he continued to labor, be laboring for Nott & Co. They are the real and not fictitious plaintiffs in the case, are directly interested, and it is their duty to- compel the defendant to perform the- contract in terms which he has voluntarily undertaken toperform.
There is in this ease no attempt to evade the law, or to make the contract assume any form which was not contemplated upon its very face, and which the defendant did not fully understand at the time of signing the contract.
Por these reasons I am of the opinion that the judgment of *16the local Circuit Judge- should be reversed, and that of the District Justice should be affirmed.
Chas. C. Harms, Chief Justice.
I concur : Laweence Me Cully,
Second Associate Justice.-
Honolulu, September 26th, 1877.